ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on December 15, 2021, regarding rejection of claim 1, as amended, under 35 U.S.C. 103 have been fully considered.
Regarding claim 1, as amended, applicant argues that the claim is in condition for allowance, because the claimed limitations “determining, by the terminal device, a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the detected DCI” and “detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology comprising the number of OFDM symbols and configured to transmit the data and the DCI“ are not disclosed by applied references Moulsley ‘919 (US 10,009,919) and Hellge ‘279 (US 2018/0367279) (See Remarks, page 6, lines 25-26). 
Applicant argues that Moulsley ‘919 discloses a DCI format associated with a CRC and that the DCI format can be determined according to the CRC, rather than disclosing the number of OFDM symbols in the TTI and how to determine the number of OFDM symbols in the TTI (See Remarks, page 7, para 2). Further, applicant argues that Hellge ‘279 discloses the number of OFDM symbols determined by the network side and sent to the terminal, rather than disclosing the number of OFDM symbols in the TTI determined by the terminal device (See Remarks, page 7, para 4). Moreover, applicant argues that Hellge ‘279 discloses the number of OFDM symbols indicated by the DCI format, rather than by the CRC of the DCI as in the amended claim 1 (See Remarks, page 7, para 5).
Moulsley ‘919 and Hellge ‘279. A further prior art search would be required.
Examiner further notes that the amended claim 1 would be rejected under 35 U.S.C. 112(b) for being indefinite, because it is unclear which entity in the limitation “detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology comprising the number of OFDM symbols and configured to transmit the data and the DCI” is “configured to transmit the data and the DCI.”

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474